PER CURIAM.
It may not well be said herein that the verdict of the jury was against the weight of evidence, nor that the verdict was not legal in form because rendered for “the full amount claimed,” instead of for “a specific sum,” as required by section 239 of the Municipal Court act (Laws 1902, p. 1560, c. 580); for the jury were informed by the trial justice in his charge of the specific amount claimed, and so their verdict may be said to have been sufficiently rendered for a specific sum. The verdict, however, is excessive, and should be reduced to" $250.
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event, unless the plaintiff stipulates that the judgment in the court below be reduced to $250, in which case the judgment, as modified, is affirmed, without costs of this appeal to either party.